United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                     August 20, 2007

                         _______________________               Charles R. Fulbruge III
                                                                       Clerk
                               No. 06-31072
                             Summary Calendar
                         _______________________

                         ERICKA LOUVIERE; ET AL.,

                                                               Plaintiffs,

                                  versus

                          DANIEL LAKAMP; ET AL.,

                                                                 Defendants

                         R. MICHAEL MOITY, JR.,

                                                                 Appellant.



            Appeals from the United States District Court
                for the Western District of Louisiana
                           No. 6:06-CV-557


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

            R. Michael Moity, Jr. appeals the district court’s order

referring the case to a magistrate judge to determine if he should

be disbarred as a member of the bar of the U.S. District Court for

the Western District of Louisiana.           A magistrate judge entered a

certification of contempt after Moity failed to appear for a Rule

16(f)    conference    and   berated   the   judge’s   law   clerk    on   the



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
telephone.   28 U.S.C. § 636(e).       After the district court held a

show-cause hearing, the court found Moity in contempt and ordered

him to attend anger management classes, perform community service,

pay a $100 fine, and apologize.        The court subsequently vacated

that order and referred the case to a magistrate judge to determine

whether Moity should be disbarred from practice in the Western

District of Louisiana.   Without commenting on the merits of this

case, we dismiss the appeal for lack of appellate jurisdiction.

The district court’s referral order is not a final appealable

order.   See 28 U.S.C. § 1291; Gregg v. Linder, 349 F.3d 860, 862

(5th Cir. 2003) (per curiam).

          DISMISSED.




                                   2